DETAILED ACTION
Status of Claims
This Office Action is in response to the amendments filed 12/06/2021.
Claims 1, 2, 8, 9, 15 & 16 have been amended. 
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 103 rejections, Applicant’s arguments have been fully considered. Applicant argues, 
“As explained in more detail below, Applicant’s claimed system uses a token ID, received over a first computer network, to pre-authenticate the user using digital wallet registration data, maps the token ID to stored account data including the account number on the user’s physical payment card, and monitors a separate, second computer network for a transaction initiated with the physical payment card, where the second computer network includes a proprietary communications standard promulgated by a payment card interchange network for exchange of financial transaction data between financial institutions that are members of the payment card interchange network. If the transaction initiated with the physical payment card arrives on the second network within a preset time window after the pre-authentication signal (which already includes a previously provisioned token that could have been provisioned a long time ago) 1s received on the first network, the pre-authentication is applied to the payment card transaction. In contrast, the cited art merely describes a server receiving a token request message, and provisioning a token back to the requesting device for presentation to a merchant to initiate the payment transaction, wherein the token itself is only valid for a preset time window. No combination of the cited art describes or suggests monitoring a payment card network (e.g. the second computer network) for an authorization request message 
Applicant’s arguments are persuasive. The prior art of record does not teach the proprietary communications standard as required by the claims, nor is the combination of references to obtain the specific claim limitations obvious. Therefore, the 35 U.S.C. 103 rejection has been removed and a notice of allowance has been detailed below. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards A system for pre-authenticating a user over a network, the system comprising: an authentication computing device configured to: receive, from a client device associated with the user, digital wallet registration data including account data and device metadata, the account data including an account number associated with a payment card of the user, the device metadata including a client device identifier identifying the client device; register, using the digital wallet registration data, the client device within a digital enablement (DE) service associated with the authentication computing device; store, within a memory device coupled to the authentication computing device, the digital wallet registration data; receive, over a first computer network, a pre-authentication signal directly from a candidate client device, wherein the pre-authentication signal includes i) a token ID previously provided to the candidate client device in association with a registration with the DE service, and ii) a candidate client device identifier identifying the candidate client device, and wherein the token ID is linked to the candidate client device; determine, by mapping the received token ID to stored account data and stored device metadata within the memory device, that a candidate account number is embodied on a candidate physical payment card; verify, based on the pre-authentication signal, i) that the user has satisfied at least one security measure, and ii) that the candidate account number is associated with the stored client device identifier included in the pre-authentication signal by matching the candidate account number to the stored account number, and the candidate client device identifier to the stored client device identifier; 221652-00773 PATENT store the candidate account number in a monitor data store, the candidate account number stored in association with a timer that expires after a predetermined length of time; initiate the timer after receipt of the pre-authentication signal; monitor, in response to the verification of the pre-authentication signal and until the timer expires, a second computer network to detect an authorization request message for a transaction initiated using the candidate physical payment card, the authorization request message including the candidate account number, the second computer network being different from the first computer network, the second computer network comprising a proprietary communications standard promulgated by a payment card interchange network for exchange of financial transaction data between financial institutions that are members of the payment card interchange network; subsequent to initiating the timer and monitoring the second computer network, detect the authorization request message received, via the second computer network, from a merchant computing device associated with the transaction, the authorization request message being compliant with the proprietary communications standard; and embed a digital authentication flag in the authorization request message in response to the authentication computing device detecting the authorization request message before the timer expires, the digital authentication flag indicating that the transaction has been pre-authenticated.
Kannanari (US 8,682,802) teaches pre-authentication of a user over a network (Abstract) wherein the pre-authentication includes a token ID linked to device (Col. 6 Ln. 59 — Col. 7 Ln. 13 teaches a user initiating a request for a payment token using a user device or another computing device; Col. 8 Ln. 64-65 teaches the token generator may send the token to the user device; Col. 1 Ln. 60 — Col. 2 Ln 6 teaches wherein the token may be a unique one-time use identifier linked to one or more payment accounts associated with the user), the token ID linked to a bank account (Abstract teaches the payment token is linked (reads on mapped) to one or more payment accounts associated with the user; Col. 2 Ln. 19-29 teaches the host may decrypt the payment request and determine whether an associated account has the requested funds) and the pre-authentication is verified based on a security measure (Col. 3 Ln. 44-57 teaches providing a security identifier).	
Kimberg et al. (US 2014/0074705) discloses digital wallet registration data (Paragraph [0033]) and storing the digital wallet registration data, wherein the data includes an account number (Paragraph [0048] teaches the database to store account data including at least one of a cardholder name, address, account number, other account identifiers, etc.).
Belleville et al. (US 10,121,141) teaches device metadata including device identifiers (Col. 28 Ln. 57 – Col. 29 Ln. 9 teaches metadata tags mapped to the device identifier). 
Roberts et al. (US 2015/0317748) teaches registering a digital enablement (DE) service with digital wallet registration data (Paragraph [0039] teaches a digital enablement service associated with a digital wallet application; Paragraph [0023]).
However, in the instant application, none of the prior arts of record either individually or in combination specifically teach or suggest the second computer network comprising a proprietary communications standard promulgated by a payment card interchange network for exchange of financial transaction data between financial institutions that are members of the payment card interchange network. 
For these reasons, claims 1, 8 & 15 are deemed to be allowable over the prior art of record and claims 2-7, 9-14 & 16-20 are allowed by dependency on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached Monday-Friday, 7am-1pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 16, 2022

/KITO R ROBINSON/Primary Examiner, Art Unit 3619